El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
El presente caso nos brinda la oportunidad de esclarecer e ilustrar cómo los tribunales deben sopesar los factores pertinentes en relación con la concesión de la custodia de un menor.
II
Carlos Maldonado Mir y Rossanne Schade procrearon una hija, Sofía Anabelle, quien nació el 29 de noviembre de 1994. Por razones de desavenencias entre Maldonado y Schade, ésta se trasladó a Estados Unidos el 29 de mayo de 1995 y se llevó consigo a su hija Sofía. Durante dos (2) años ambas residieron en cuatro lugares distintos de ese país mientras Schade procuraba empleó en su profesión de dentista.
*163El 31 de julio de 1996, Maldonado presentó una de-manda de divorcio contra Schade por la causal de aban-dono en el Tribunal de Primera Instancia, Sala de San Juan. El 16 de diciembre de ese año, Maldonado solicitó del tribunal la custodia pendente lite de su hija, que le fue concedida el 12 de mayo de 1997, luego de que Schade no compareciera a la vista judicial celebrada varias semanas antes, no obstante haber sido debidamente emplazada. Meses más tarde, la menor quedó bajo la custodia de su padre.
Luego de varios trámites procesales, el 24 de febrero de 1998 el foro de instancia dictó una resolución en la que declaró no ha lugar la petición de custodia y de relaciones materno-filiales solicitada por Schade.
Tras varios incidentes procesales adicionales, el 29 de junio de 1998, cuando la menor tenía cuatro (4) años de edad, el foro de instancia dictó una sentencia mediante la cual le concedió finalmente la custodia de la menor a su madre, y le ordenó a Maldonado que entregara su hija a Schade a los tres (3) días de notificada dicha sentencia. La orden referida se emitió para facilitar que Schade se lle-vara a su hija a Inglaterra, lugar donde habría de residir por razón de un traslado en su trabajo con la Fuerza Aérea de Estados Unidos.
Ante esta situación, Maldonado acudió ante al Tribunal de Circuito de Apelaciones. El 2 de julio de 1999 este tribunal paralizó la orden del foro de instancia y dictaminó que la menor continuaría bajo la custodia de su padre hasta que otra cosa se dispusiera. El 8 de octubre de 1999, el foro apelativo confirmó el dictamen de instancia, por lo que Maldonado acudió ante nos mediante petición de cer-tiorari, acompañada con una moción en auxilio de jurisdicción.
Luego de varios trámites procesales, el 21 de enero de 2000 expedimos el recurso solicitado para revisar el dicta-men del foro apelativo. El 6 de marzo de 2000, el peticio-*164nario presentó su alegato, y el 27 de marzo la recurrida presentó el suyo. Con el beneficio de ambas comparecen-cias, pasamos a resolver.
II
 En esencia, nos toca decidir si fueron correctos los dictámenes de los foros a quo de conceder la custodia de Sofía Anábelle a su madre. Para hacer esta difícil y angus-tiosa decisión, debemos resolver si dichos dictámenes responden al mejor bienestar de la menor, que es el principio cardinal que rige en estos casos. Sánchez Cruz v. Torres Figueroa, 123 D.P.R. 418 (1989); Nudelman v. Ferrer Bolívar, 107 D.P.R. 495 (1978); Centeno Alicea v. Ortiz, 105 D.P.R. 523 (1977); Marrero Reyes v. García Ramírez, 105 D.P.R. 90 (1976).
El foro de instancia, en su sentencia referida, hizo los siguientes señalamientos en apoyo de su dictamen:
(1) que la menor en este caso se encontraba feliz y tranquila, tanto en compañía de la madre como en la com-pañía del padre;
(2) que gozaba de buena salud física, tanto cuando se encontraba bajo la custodia de la madre como bajo la cus-todia del padre;
(3) que la menor era muy querida, tanto por su madre como por su padre, y que se relacionaba muy bien con am-bos;
(4) que la menor se adaptaba muy bien a los ambien-tes (hogar, escuela y comunidad) que rodeaban la custodia de ambos padres;
(5) que tanto el padre como la madre eran personas inteligentes, equilibradas y que poseían profesiones que les permitían ganarse la vida holgadamente.
Todos los señalamientos anteriores tenían apoyo ade-cuado en la prueba que desfiló ante el foro de instancia. *165Con arreglo a ello, dicho foro entonces expresó su creencia de que “ambas partes se encuentran en igualdad de condi-ciones para satisfacer debidamente las necesidades afecti-vas, morales y económicas de la menor”. Concluyó expre-samente “que ambas partes están capacitadas para brindarle a la menor un buen ambiente y condiciones simi-lares de vida”.
No obstante haber emitido el juicio referido en el pá-rrafo anterior, el foro de instancia le concedió la custodia de Sofía Anabelle a su madre. La única explicación que dicho foro expresó en apoyo de esa decisión fue que debido al trabajo que tenía la madre ahora, quien forma parte de la Fuerza Aérea de Estados Unidos, se dificultaba su dere-cho a continuar las relaciones de familia con su hija. Indicó expresamente el foro de instancia que a la madre “se le hace más difícil ... tomar tiempo de su trabajo para viajar a otro país a relacionarse con su hija”, mientras que con respecto al padre “se ha dejado ver que él sí cuenta con esa movilidad o facilidad para poder relacionarse con la menor”. Con arreglo a esta noción, el foro de instancia dis-puso que la madre tendría la custodia de la menor; que el padre tendría derecho a tener a la menor con él la mitad del tiempo del verano y la mitad del tiempo navideño, y que además “en cualquier otro momento que el padre pueda tomar vacaciones e ir a visitar la menor, la madre permitirá la relación siempre y cuando no se saque a la menor de la ciudad o pueblo donde viva con su madre ...”.
A la luz de lo anterior, la cuestión específica ante nos se reduce a decidir si la posibilidad de que el padre pueda viajar en algún momento para visitar a su hija, que la ma-dre supuestamente no tiene con igual facilidad, es razón suficiente para concederle la custodia de la menor a la ma-dre frente a otros factores y criterios pertinentes que el foro de instancia debió haber ponderado adecuadamente.
*166III
Surge de la transcripción de la prueba que obra en autos que no sólo la psicóloga que sirvió de perito al peticionario, sino además el perito psicólogo del propio tribunal de ins-tancia y la trabajadora social del tribunal —los tres peri-tos— unánimemente recomendaron el hogar paterno sobre el materno como el más apto para la custodia de la menor. Dicha recomendación tuvo, en esencia, varios fundamentos. Primero, que la menor ha estado en la com-pañía del padre desde octubre de 1997 y que desarraigarla del buen ambiente presente, al cual se ha acostumbrado, tendría efectos adversos sobre la menor. En efecto, la me-nor ha vivido con su padre durante los últimos cuatro (4) de los seis (6) años que tiene actualmente. Segundo, que la menor en Puerto Rico tiene el cariño y el cuidado no sólo de su padre, sino también de sus abuelos paternos, de tíos y de una primita que es su compañera inseparable de juegos. En cambio, la madre, que vive sola en una base militar en el extranjero, no puede proporcionarle a la hija el comple-mento de afectos y cuidados que representa una familia extendida unida. Finalmente, que la madre presenta un posible problema serio de inestabilidad que recaería sobre la menor, en la medida en que su trabajo la expone a mu-darse constantemente de una base militar a otra.
Con arreglo a estos factores, tiene razones válidas el peticionario para cuestionar los dictámenes de los foros a quo que aquí se han impugnado. El contundente testimo-nio pericial aludido en apoyo de concederle la custodia al padre de la menor, y los factores en que se ampara dicho testimonio, permiten concluir que no fue correcta la apre-ciación del foro de instancia de que ambos padres podían brindarle condiciones similares de vida a la menor. Estos testimonios dan apoyo al criterio expuesto por tratadistas de que realmente nunca son iguales las circunstancias de los padres en los casos de custodia. E. González Tejera, *167Bienestar del menor: señalamientos en torno a la patria potestad, custodia y adopción, 54 Rev. Jur. U.P.R. 454 (1985).
En este caso es evidente que al considerar y ponderar debidamente todos los factores pertinentes, el mejor bien-estar de la menor se procura si se concede la custodia al padre peticionario. El foro de instancia, sin ofrecer funda-mentos adecuados para ello, descartó la clara y unánime opinión de los únicos tres (3) peritos que testificaron sobre el particular. Al actuar de esta forma errada, el foro de instancia no ponderó todos los factores pertinentes relati-vos al asunto de la custodia de Sofía Anabelle como era debido.
Es menester reiterar aquí lo que señalamos hace más de dos (2) décadas con respecto a cómo debe hacerse la determinación judicial en casos de custodia de menores:
Ningún factor es de por sí decisivo. Hay que sopesarlos todos para juzgar de qué lado se inclina la balanza y al menos aproxi-marse al logro de la solución más justa en un asunto de tan extrema dificultad. (Énfasis suplido.) Marrero Reyes v. García Ramírez, supra, pág. 106.
En una de las vistas de este caso ante el foro de instan-cia, el Dr. Agustín García, psicólogo del tribunal, testimonió lo siguiente, inter alia:
Mi recomendación es que no se alteren las condiciones y es-cenarios-actuales en los que Sofía se ve insertada y continua desarrollándose. El escenario de este último año ha probado ser uno de mucho beneficio y utilidad para su desarrollo emocional, intelectual y físico de la niña ....
... a mí me preocupa el hecho de que a ella la puedan trasla-dar de momento a otro lugar y ella no tenga manera de prote-gerse y proteger a la niña y pueda ser llevada lejos de las cir-cunstancias presentes que han probado ser muy saludables para la niña ....
... alteraría el balance de la ecología tan perfecta en el cual está insertada la niña en este momento y que ha probado ser de mucho beneficio para la niña ... la estaríamos sacando del con-*168texto educativo familiar en el cual está insertada en este mo-mento ....
... La niña es miembro de una familia puertorriqueña ... donde existen tres generaciones juntas, está la familia de los abuelos, padre e hijos. Es una familia donde ella tiene mucho, mucho apoyo emocional ... pues, varias personas están pen-dientes de ella ....
... O sea, si nuestro objetivo es velar por los mejores intereses de esa menor y velar por el desarrollo emocional de esa menor, no [debemos tomar] esa decisión de sacarla de ahí.... O sea, ... removerla de este ambiente no es decidir en los mejores intere-ses de esa niña. Será en los mejores [intereses] de algún otro adulto, pero de la niña no.
El foro de instancia descartó este crucial testimonio sin fundamento apropiado alguno. No sopesó adecuadamente los importantes factores a que alude el testimonio referido. Le dio excesiva importancia al factor de. la respectiva faci-lidad de los padres para viajar y relacionarse con la menor. No es el derecho de los padres a relacionarse con la menor el criterio decisivo en los casos de custodia, sino el mejor bienestar de la menor.
Resolvemos, pues, que el foro de instancia cometió un error manifiesto al no darle peso a la recomendación uná-nime de todos los peritos que testificaron, incluyendo los dos (2) peritos del propio tribunal, de que el hogar paterno era más apto que el materno para la custodia de la menor. Erró, por ende, al concederle la custodia a la madre cuando el cuadro circunstancial en el caso de autos de modo pa-tente inclina la balanza a favor de otorgarle la custodia al padre. Erró también el foro apelativo al confirmar el refe-rido dictamen de instancia.
Para concluir, debemos advertir que si en cualquier momento cambian las circunstancias que dieron lugar a esta determinación sobre la custodia de Sofía Anabelle, la parte interesada podrá recurrir al foro de instancia y solicitar la modificación que estime pertinente. Sánchez Cruz v. Torres Figueroa, supra, pág. 432.
*169IV
Por los fundamentos expuestos, se dictará sentencia para dejar sin efecto los dictámenes pertinentes del foro de instancia y del Tribunal de Circuito de Apelaciones en este caso. Se devolverá el caso al foro de instancia para que disponga lo que sea procedente con respecto a los derechos de la madre para relacionarse con su hija mientras ésta continúe bajo la custodia del padre, ordenada aquí.
La Jueza Asociada Señora Naveira de Rodón disintió con una opinión escrita, a la cual se unió el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Hernández Denton disintió sin opinión.
— O —